In a matrimonial action, the plaintiff husband appeals from a judgment of the Supreme Court, Nassau County (Kelly, J.), dated September 25, 1984, which awarded the defendant wife the sum of $8,496.50 for counsel fees, expenses, costs and disbursements.
Judgment reversed, without costs or disbursements, and matter remitted to the Supreme Court, Nassau County, for a hearing and a new determination in accordance herewith.
Special Term based its determination, in part, on a finding that plaintiff engaged in certain needless and time-wasting legal maneuvers which precluded the need for a hearing. Upon this record, however, we cannot say that "the husband’s conduct [was] so clearly obstructionistic as to warrant affirmance of the order, without remanding for an evidentiary hearing” (Stern v Stern, 67 AD2d 253, 254). We therefore remit the matter for a hearing and a new determination on the issue of counsel fees, expenses, costs and disbursements (Entwistle v Entwistle, 92 AD2d 879, 880, appeal dismissed 59 NY2d 966; Sadofsky v Sadofsky, 78 AD2d 520). Brown, J. P., Weinstein, Niehoff and Lawrence, JJ., concur.